Clark, J.
The bill was.filed to enjoin defendant from collecting from its passengers the rate of fare specified in Act No. 382 of the Public Acts of 1919, and to compel the charging at franchise rates. The motion of defendant that all proceedings be stayed perpetually was granted. Plaintiffs have appealed. The facts are stated sufficiently in the case of Attorney General v. Railway, 210 Mich. 227, and the holding there is decisive of the legal questions here involved.
*456We do not consider the question of res adjudicata, but we have concluded to treat defendant’s motion as a motion to dismiss. Decree will be entered dismissing the bill of complaint with costs to the defendant.
Steere, C. J., and Wiest, Fellows, Stone, Bird, and Sharpe, JJ., concurred. Moore, J., did not sit.